IN THE
                         TENTH COURT OF APPEALS

                                No. 10-15-00008-CR

HAROLD BAREFIELD,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                         From the County Court at Law
                            Navarro County, Texas
                          Trial Court No. C-35172-CR


                          MEMORANDUM OPINION


      Harold Barefield pled guilty to, and was convicted of, the offense of Attempted

Sexual Assault. See TEX. PENAL CODE ANN. §§ 15.01; 22.011 (West 2011). He was

sentenced to 10 years in prison. His sentence was suspended, and Barefield was placed

on community supervision for six years. Five months later, the State sought to revoke

Barefield’s community supervision. After a hearing, the trial court granted the State’s

motion, revoked Barefield’s community supervision, and sentenced Barefield to four
years in prison. In one issue, Barefield asserts the trial court abused its discretion in

revoking Barefield’s community supervision. Because the trial court did not abuse its

discretion, we affirm the trial court’s judgment.

        We review a decision to revoke community supervision for an abuse of

discretion. Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006). The State’s

burden of proof in a revocation proceeding is by a preponderance of the evidence. Cobb

v. State, 851 S.W.2d 871, 874 (Tex. Crim. App. 1993). Further, the violation of a single

condition of community supervision is sufficient to support a revocation. Smith v. State,

286 S.W.3d 333, 342 (Tex. Crim. App. 2009) ("We have long held that 'one sufficient

ground for revocation would support the trial court's order revoking' community

supervision.") (quoting Jones v. State, 571 S.W.2d 191, 193-94 (Tex. Crim. App. [Panel

Op.] 1978); Moore v. State, 605 S.W.2d 924, 926 (Tex. Crim. App. [Panel Op.] 1980); Moses

v. State, 590 S.W.2d 469, 470 (Tex. Crim. App. [Panel Op.] 1979). Thus, in order to

prevail on appeal, an appellant must successfully challenge all the findings that support

the revocation order. Joseph v. State, 3 S.W.3d 627, 640 (Tex. App.—Houston [14th Dist.]

1999, no pet.).

        The State alleged seven grounds for revocation; those being, that Barefield used

alcohol; failed to report; failed to pay court costs; failed to pay probation fees; failed to

attend AA meetings; failed to pay sex offender supervision fees; and was unsuccessfully




Barefield v. State                                                                     Page 2
discharged from the sex offender program. The trial court found that Barefield violated

all the terms of community supervision alleged by the State as violations.

        Barefield’s community supervision officer testified that Barefield was prohibited

from using alcohol while on community supervision and that Barefield violated that

condition of community supervision by drinking alcohol on a specific date. Barefield

admitted to the trial court that he drank alcohol to celebrated getting out of jail and

does not contest this violation on appeal. Because proof by a preponderance of the

evidence of only one violation is sufficient to support revocation, the trial court did not

abuse its discretion in revoking Barefield’s community supervision.

        Barefield’s sole issue is overruled, and the trial court’s judgment is affirmed.




                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed July 23, 2015
Do not publish
[CR25]




Barefield v. State                                                                     Page 3